Citation Nr: 0314369	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the dorso-lumbar spine with sacroilitis, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for decreased 
visual acuity with history of iritis, left eye, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.

In his substantive appeal, the veteran claimed that he has a 
bilateral hip condition secondary to the service-connected 
spine disability.  This claim is referred to the RO for 
appropriate action.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as these claims were pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  At no 
time did the RO send a letter to the veteran concerning the 
VCAA.  Pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2), the Board attempted to correct this procedural 
deficiency by sending a letter in March 2003.  However, that 
regulation was recently invalidated.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs (DAV), 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).   

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary development

In an effort to assist the RO in complying with the duty to 
assist, the Board has reviewed the claims file and identified 
the following deficiencies.  However, the RO will need to 
ensure all development has been completed before the case is 
returned to the Board.

Additional medical evidence is needed to make a decision on 
the claims.  Among the duties VA has under the VCAA is to 
secure a medical examination or opinion if such is necessary 
to decide any claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  A new VA medical 
examination for each claim should be obtained on remand.  

The veteran's disability of the spine has been evaluated 
under the diagnostic codes concerning the lumbar spine.  
However, the RO should consider in reviewing the claim for an 
increased rating of the dorso-lumbar spine disability whether 
a separate evaluation for disability of the thoracic (dorsal) 
spine is warranted.  A separate evaluation could be granted 
for disability of the thoracic spine if the medical evidence, 
including that to be developed, showed that there was 
impairment of the thoracic spine that was separate and 
distinct from that of the lumbar spine. 38 C.F.R. § 4.14.  In 
that case, application of Diagnostic Code 5291 would possibly 
be in order.  

Likewise, the RO should consider in reviewing the claim for 
an increased rating of the dorso-lumbar spine disability 
whether Diagnostic Code 5293 should be applied.  That rating 
provision concerns intervertebral disc syndrome.  Its 
relevance to the claim is a question that the RO should 
adjudicate before it is considered by the Board.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993) (Board should not 
decide a question that had not been addressed by the RO if 
doing so would prejudice the due process rights of the 
claimant).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
eye examinations.  The examiner should 
review all pertinent documentation in the 
claims file and should conduct all tests 
and studies thought necessary.  

(a)  The report of the orthopedic 
examination should include range of 
motion testing for the thoracic and 
lumbar spines.  The examiner should 
state what is normal range of motion 
for each spinal segment.  In 
addition, the report of the 
orthopedic examination should confirm 
whether there is weakened movement, 
excess fatigability, or 
incoordination with use of the dorso-
lumbar spine.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion 
loss attributable to these factors, 
if possible.

The examiner should specifically (i) 
confirm whether the veteran has 
ankylosis of the lumbar spine, and if 
so, provide an opinion as to whether 
the ankylosis is "favorable" or 
"unfavorable," (ii) confirm whether 
the veteran has complete bony 
fixation (ankylosis) of the spine, 
and if so, provide an opinion as to 
whether the ankylosis is at a 
"favorable" angle or is at an 
"unfavorable" angle and includes 
marked deformity and involvement of 
major joints (Marie-Strumpell type) 
or is without other joint involvement 
(Bechterew type), (iii) provide an 
opinion as to whether the veteran has 
any symptomatology or impairment of 
the thoracic (dorsal) spine that is 
separate and distinct from any 
disability of the lumbar spine.  

(b)  The report of the eye 
examination should confirm whether 
the veteran's left eye exhibits 
impairment of visual acuity and/or 
field loss.  Readings denoting the 
visual acuity and field vision 
achieved by the veteran during the 
examination should be reported.  If 
decreased visual acuity and/or 
restricted field vision is found, 
the examiner should offer an 
opinion about what has caused it.  
In addition, the report of the eye 
examination should confirm whether 
the disability of the left eye 
carries with it pain, rest-
requirements, and/or episodes of 
incapacity and currently exhibits 
active pathology of any kind.

3.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  The RO should review the 
examination reports and ensure that they 
address all questions asked.  If they do 
not, they must be returned to the 
examiner for corrective action.

4.  Then, the RO should re-adjudicate the 
veteran's claims.  In reviewing the claim 
for an increased rating of the dorso-
lumbar spine disability, the RO should 
consider whether a separate evaluation 
for disability of the thoracic (dorsal) 
spine should be granted.  The RO should 
also consider whether Diagnostic Code 
5293 is applicable to the veteran's 
service-connected disorder, and, if it 
is, consider both the old and new 
versions of this diagnostic code.  The 
veteran and his representative should be 
provided a supplemental statement of the 
case addressing any claim not granted in 
full.  This document should include 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations.  The SSOC should 
include citation to 38 C.F.R. § 3.159.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




